—Order unanimously reversed on the law without costs, motion denied, petition reinstated and matter remitted to Oneida County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing the petition in this paternity proceeding at the close of petitioner’s proof. The blood genetic marker test, which was admitted into evidence, indicates that *1004there is a 99.96% probability that respondent is the child’s father. That test result created a "rebuttable presumption of paternity” that, if unrebutted, establishes paternity (Family Ct Act § 532 [a]; see, Matter of Oneida County Dept. of Social Servs. [Karen L.] v Amadeo J. D., 219 AD2d 834).
Therefore, we remit the matter to Oneida County Family Court to permit respondent, if he so chooses, to offer proof to rebut the presumption of paternity and thereafter to make a determination on the petition. (Appeal from Order of Oneida County Family Court, Flemma, J.H.O.—Paternity.) Present— Green, J. P., Pine, Callahan, Balio and Boehm, JJ.